DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In remarks filed on 25 October 2021, Applicant has affirmed the election of Group I, claims 1-10 and 20, without traverse.

Response to Amendment
An amendment filed on 25 October 2021 is acknowledged. Claims 1, 11, and 20 are amended. Claims 1-20 are pending; claims 11-19 are withdrawn; and claims 1-10 and 20 are presented for examination on the merits.
In response to the amendment filed on 25 October 2022, the rejections under 35 U.S.C. 112(a) regarding the written description requirement are partially withdrawn and modified; the rejections under 35 U.S.C. 112(a) regarding enablement are maintained with modification; the rejections under 35 U.S.C. 112(b) are partially withdrawn and supplemented; and the double patenting rejections are maintained with modification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 


"2163.02. Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).

(I)
Independent claim 1 broadly recites a step of "adding an additive to the seawater sample," while independent claim 20 recites a step of "adding potassium iodide to the seawater sample." Dependent claim 4 recites that the additive of claim 1 comprises potassium iodide.
measuring the amount of total chlorine in the seawater sample by measuring an intensity of the fluorescence, wherein the thiocarbamate-based indicator reacting with the total chlorine causes a change in the intensity of the fluorescence; and determining the total chlorine based upon the measurement." 
Regarding the meaning of "total chlorine," the specification teaches that "Total chlorine is the total amount of chlorine in the water including the chlorine that has reacted with nitrogen compounds in the water" ([0016] of published application). In this special definition, the term "chlorine" is interpreted as the element chlorine, as opposed to molecular chlorine (Cl2). Accordingly, all present molecules that contain the element chlorine, including hypochlorous acid (HClO) or dichloroamine, are interpreted as components of total chlorine.
The specification broadly describes a working example of a reaction of a thiocarbamate-based indicator with monochloramine [in the absence of potassium iodide additive] over 10 hours or more to provide a change in fluorescence of a solution (paragraph [0025] of the published specification, with added italics):
At 103, in an embodiment, an additive may be added to the seawater sample. The additive may be potassium iodide (KI). The additive may accelerate the reaction. The additive may accelerate the reaction of the thiocarbamate indicator and the monochloramine. For example, a thiocarbamate-based indicator may take 10 hours or more to react with monochloramine. The additive may reduce the reaction time and/or accelerate the reaction of the thiocarbamate indicator with monochloramine to approximately 30 seconds. In an embodiment, the pH of the solution may be controlled. Additionally or alternatively, chlorine or chloramine may be added to the solution. In an embodiment, the thiocarbamate-based indicator in the presence of monochloramine may "turn-on" the fluorescent properties of the thiocarbamate-based indicator.

The disclosure of a fluorescence change upon addition of a thiocarbamate-based indicator to monochloramine, in the absence of an additive, provide sufficient written description support of a reaction between the thiocarbamate-based indicator and monochloramine in the absence of the additive. Because only two reaction components are present (the thiocarbamate-based indicator and the monochloramine), a reaction must inherently occur between the reaction components. However, claim 1 broadly recites adding an additive to the seawater sample, while claims 4 and 20 require a step of adding potassium iodide to the seawater sample. 
three reaction components (the thiocarbamate-based indicator, the monochloramine, and potassium iodide) disclosed in the quoted paragraph above, it is not inherent that (i) the thiocarbamate-based indicator reacts with monochloramine, as opposed to (ii) the thiocarbamate-based indicator reacting with iodide, or (iii) the thiocarbamate-based indicator reacting with a product of a reaction between monochloramine and potassium iodide, such as triiodide. In fact, dependent claim 6 recites a different reaction partner for the thiocarbamate-based indicator (potassium triiodide) than claim 1 (total chlorine). In other words, claim 1 is closest to option (i), while claim 6 recites option (iii).
Moreover, the original disclosure does not describe non-monochloramine examples of "total chlorine" species (e.g., dichloramine, HOCl) reacting with the thiocarbamate-based indicator, with or without the presence of potassium iodide additive.
It is unclear whether the embodiment of Fig. 3 is a working example of the claimed invention because the specification is unclear about what condition(s) were used to produce Fig. 3. Paragraph [0028] of the published specification is reproduced below, with added italics:
At 104, in an embodiment, the system and method may determine if a monochloramine concentration may be determined. In an embodiment, the presence of monochloramine or total chlorine in a seawater sample may cause an increase in fluorescence intensity of the thiocarbamate-based indicator. Examples of this increase in fluorescence intensity and dose response curves for a thiocarbamate-based indicator may be illustrated in FIG. 3. An embodiment, of fluorescence intensity is plotted over total chlorine (in ppm). Synthetic seawater versus real seawater is illustrated. For this example the synthetic seawater comprised: 500 mM sodium, 50 mM magnesium, 10 mM potassium, 10 mM calcium, 575 mM chloride, sulfate 30 mM, and bromide 1 mM. In an embodiment, the thiocarbamate-based indicator comprised 0.22 mM at a near neutral pH. The pH may be a pH around 7.0. A phosphate buffer may be added. A solution of the thiocarbamate-based indicator may be prepared in PEG 200 and added to the seawater sample keeping the PEG 200 volume of less than or equal to 5% of the sample volume. PEG 200 was selected as it has greater than 200 degree Celsius boiling point and flash point. The high flash point may be useful for ballast water applications. In an embodiment EDTA may be added. The concentration of the EDTA may be 12.5 mM. The EDTA may prevent the formation of a metal phosphate by complexation. Potassium iodide may be added as a catalytic additive. The indicator may be used in a total chlorine range of 0-20 ppm as illustrated. However, the indicator is effective up to and beyond 50 ppm.


Accordingly, there is insufficient written description support for measuring total chlorine, as opposed to monochloramine. Likewise, there is insufficient written description support for reaction of the thiocarbambate-based indicator with total chlorine [or monochloramine] in the presence of a [potassium iodide] additive.
Accordingly, claims 1-10 and 20 fail to comply with the written description requirement because Applicant did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

(II)
Original claim 3 recites "wherein the thiocarbamate-based derivative comprises 7-hydroxy-coumarin." 
Verbatim textual support for claim 3 is found in the only in the original claim itself.
The specification teaches that "The thiocarbamate derivative may be a derivative of 7-hydroxy coumarin. The thiocarbamate may be an umbelliferone thiocarbamate." Fig. 2 illustrates a thiocarbamate derivative that is a derivative of 7-hydroxy coumarin, but does not comprise 7-hydroxy-coumarin."
Accordingly, the highlighted limitation of claim 3 fails to comply with the written description requirement because Applicant did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.
Claims 1-10 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Independent claim 1 recites a step of "adding an additive to the seawater sample," while independent claim 20 recites a step of "adding potassium iodide to the seawater sample." Dependent claim 4 recites that the additive of claim 1 comprises potassium iodide.
Independent claims 1 and 20 recite the limitation "measuring the amount of total chlorine in the seawater sample by measuring an intensity of the fluorescence, wherein the thiocarbamate-based indicator reacting with the total chlorine causes a change in the intensity of the fluorescence; and determining the total chlorine based upon the measurement." 
Regarding the meaning of "total chlorine," the specification teaches that "Total chlorine is the total amount of chlorine in the water including the chlorine that has reacted with nitrogen compounds in the water" ([0016] of published application). In this special definition, the term "chlorine" is interpreted as the element chlorine, as opposed to molecular chlorine (Cl2). Accordingly, all molecules that contain the element chlorine, including hypochlorous acid (HClO), are interpreted as components of total chlorine. 
Dependent claim 5 recites "the potassium iodide forms potassium triiodide based upon a reaction between the potassium iodide and the total chlorine."
Dependent claim 6 recites "wherein the potassium triiodide activates the thiocarbamate-based indicator causing a change in fluorescence intensity of the thiocarbamate-based indicator."
 (B) The nature of the invention.
The disclosed invention involves use of a thiocarbamate derivative of 7-hydroxy-coumarin and potassium iodide to measure monochloramine in a solution of neutral pH via measurement of fluorescence intensity of the solution. 
(C) The state of the prior art.
-), are commonly referred to as free available chlorine. As noted above, in view of the special definition of "total chlorine" provided by the instant specification, hypochlorous acid (HOCl) and hypochlorite ion (OCl-), if present, qualify as components of "total chlorine." Harp further teaches that ammonia reacts with hypochlorous acid or hypochlorite ion to form monochloramine, dichloramine and trichloramine (page 1):

    PNG
    media_image1.png
    282
    692
    media_image1.png
    Greyscale

Harp teaches that monochloramine and dichloramine can be quantified using a DPD (N, N-diethyl-p-phenylenediamine) test under slightly acidic conditions in the presence of an iodide ion (page 3, first para.). Harp teaches that monochloramine and dichloramine react with iodide form the triiodide (I3-), and triiodide in turn reacts with DPD to form a colored Würster dye (page 3):

    PNG
    media_image2.png
    171
    713
    media_image2.png
    Greyscale

Harp teaches that the starch-iodide titration method is "generally is used for total chlorine testing at levels above 1 mg/L Cl2"; is usually performed at a sample pH between 3-4; and that 

    PNG
    media_image3.png
    162
    570
    media_image3.png
    Greyscale

Harp does not disclose that iodide is oxidized by all possible components of "total chlorine" (e.g., HClO) to the tri-iodide ion, and explicitly teaches that "There is very little confirmed evidence that trichloramine species can be quantified when using iodide with DPD" (page 3, left col.).
Wiese (US 2009/0320570; previously cited) discloses that iodide is oxidized by monochloramine, dichloramine, and most organic chloramines to the tri-iodide ion, which in term is measured in several ways ([0009]-[0013]). Wiese discloses a method of determining a concentration of free chlorine in sea water ([0048]). Wiese does not disclose that iodide is oxidized by all possible components of "total chlorine" (e.g., HClO) to the tri-iodide ion.
Wang ("A highly selective fluorescent probe for the detection of hypochlorous acid in tap water and living cells," Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy 203 (2018) 415–420; IDS; and Supplementary data; 3 June 2018) discloses turn-on fluorescent probe dimethylthiocarbamic acid O-(4-methyl-2-oxo-2H-chromen-7-yl) ester (DAME) for the detection of HClO. Wang teaches oxidation of DAME through the initiation of an electrophilic addition of Cl+ from the decomposition of HClO (section 3.1, page 416; Scheme S1):

    PNG
    media_image4.png
    445
    1066
    media_image4.png
    Greyscale


Wang evaluated the probe DAME with various analytes including HClO and I-, although not together in the same solution (Figs. 4 and S9). Wang teaches that "As shown in Fig. 4 and Fig. S9, only HClO could induce the significant fluorescence and absorbance increasement while other species could not cause fluorescence changes" (section 3.5, page 417).
Wang does not disclose (i) measurement of non-HClO components of total chlorine such as monochloramine (NH2Cl), or (ii) use of an iodide additive (in addition to the presence of a chlorine species) and/or formation of triiodide (I3-).
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the guidance provided by the inventor and to the prior art regarding how to achieve a reaction between a thiocarbamate indicator and total chlorine in the presence of an additive such as iodide. One of ordinary skill in the art would look to the guidance provided by the inventor and to the prior art regarding how to measure the total amount of chlorine species in the seawater, as opposed to merely measuring monochloroamine.
(E) The level of predictability in the art.
The level of predictability in the art of organic chemistry depends upon the structural/functional similarities of the reactions being compared.
 (F) The amount of direction provided by the inventor.
In contrast to the acidic pH conditions disclosed by the prior art of Harp to oxidize iodide to triiodide (DPD colorimetric test and starch-iodide titration), the instant specification teaches that "The pH may be adjusted to about pH 7.0" ([0019], [0026] of published application).

The original disclosure provides no detailed description of a reaction mechanism for a reaction where all of a thiocarbamate-based indicator, total chlorine, and potassium iodide are present, regardless of how "total chlorine" is interpreted. In fact, dependent claim 6 states that "the potassium triiodide activates the thiocarbamate-based indicator causing a change in fluorescence intensity of the thiocarbamate-based indicator," which appears to be at odds with the limitation "wherein the thiocarbamate-based indicator reacting with the total chlorine causes a change in the intensity of the fluorescence" recited in independent claims 1 and 20.
 (G) The existence of working examples.
The specification broadly describes a working example of a reaction of a thiocarbamate-based indicator with monochloramine [in the absence of potassium iodide additive] over 10 hours or more to provide a change in fluorescence of a solution (paragraph [0025] of the published specification, with added italics):
At 103, in an embodiment, an additive may be added to the seawater sample. The additive may be potassium iodide (KI). The additive may accelerate the reaction. The additive may accelerate the reaction of the thiocarbamate indicator and the monochloramine. For example, a thiocarbamate-based indicator may take 10 hours or more to react with monochloramine. The additive may reduce the reaction time and/or accelerate the reaction of the thiocarbamate indicator with monochloramine to approximately 30 seconds. In an embodiment, the pH of the solution may be controlled. Additionally or alternatively, chlorine or chloramine may be added to the solution. In an embodiment, the thiocarbamate-based indicator in the presence of monochloramine may "turn-on" the fluorescent properties of the thiocarbamate-based indicator.

The disclosure of a fluorescence change upon addition of a thiocarbamate-based indicator to monochloramine, in the absence of an additive, provides enablement for a reaction between the thiocarbamate-based indicator and monochloramine in the absence of the additive. Because an additive to the seawater sample, while claims 4 and 20 require a step of adding potassium iodide to the seawater sample. 
Regarding the 30-second fluorescence change in the presence of three reaction components (the thiocarbamate-based indicator, the monochloramine, and potassium iodide) disclosed in the quoted paragraph above, it is not inherent that (i) the thiocarbamate-based indicator reacts with monochloramine, as opposed to (ii) the thiocarbamate-based indicator reacting with iodide, or (iii) the thiocarbamate-based indicator reacting with a product of a reaction between monochloramine and potassium iodide, such as triiodide.  In fact, dependent claim 6 recites a different reaction partner for the thiocarbamate-based indicator (potassium triiodide) than claim 1 (total chlorine). In other words, claim 1 is closest to option (i), while claim 6 recites option (iii).
Moreover, the disclosure does not describe non-monochloramine examples of "total chlorine" species (e.g., dichloramine, HOCl) reacting with the thiocarbamate-based indicator, with or without the presence of potassium iodide additive.
It is unclear whether the embodiment of Fig. 3 is a working example of the claimed invention because the specification is unclear about what condition(s) were used to produce Fig. 3. Paragraph [0028] of the published specification is reproduced below, with added italics:
At 104, in an embodiment, the system and method may determine if a monochloramine concentration may be determined. In an embodiment, the presence of monochloramine or total chlorine in a seawater sample may cause an increase in fluorescence intensity of the thiocarbamate-based indicator. Examples of this increase in fluorescence intensity and dose response curves for a thiocarbamate-based indicator may be illustrated in FIG. 3. An embodiment, of fluorescence intensity is plotted over total chlorine (in ppm). Synthetic seawater versus real seawater is illustrated. For this example the synthetic seawater comprised: 500 mM sodium, 50 mM magnesium, 10 mM potassium, 10 mM calcium, 575 mM chloride, sulfate 30 mM, and bromide 1 mM. In an embodiment, the thiocarbamate-based indicator comprised 0.22 mM at a near neutral pH. The pH may be a pH around 7.0. A phosphate buffer may be added. A solution of the thiocarbamate-based indicator may be prepared in PEG 200 and added to the seawater sample keeping the PEG 200 volume of less than or equal to 5% of the sample volume. PEG 200 was selected as it has greater than 200 degree Celsius boiling point and flash point. The high flash point may be useful for ballast water applications. In an embodiment EDTA may be added. The concentration of the EDTA may be 12.5 mM. The EDTA may prevent the  may be added as a catalytic additive. The indicator may be used in a total chlorine range of 0-20 ppm as illustrated. However, the indicator is effective up to and beyond 50 ppm.

The meaning of "total chlorine" as it is used in the example of Fig. 3 is unclear. The specification appears to equate "total chlorine" and "monochloramine." However, a method of detecting monochloramine is not synonymous with detecting total chlorine, which can further comprise other chloroamines (e.g., dichloramine) and free chlorine (e.g., HOCl).
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Given the lack of guidance in the instant disclosure and in the prior art, it would require undue experimentation to perform the method of claims 1-10 and 20, including measuring "total chlorine," which can include species such as hypochlorous acid or trichloramine, as opposed to merely measuring monochloramine. Likewise, undue experimentation would be required for reacting the thiocarbambate-based indicator with total chlorine [or monochloramine] in the presence of a [potassium iodide] additive.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 20 recite the limitation "the fluorescence." There is insufficient antecedent basis for this limitation in the claims. 
Claims 1, 5, 9, and 20 recite the limitation "the total chlorine." There is insufficient antecedent basis for this limitation because claims 1 and 20 previously introduce both the limitation "total chlorine" (preamble) and the limitation "an amount of total chlorine" (introducing step). 
Claims 1 and 20 recite the limitation "the measurement." There is insufficient antecedent basis for this limitation in the claims. 
determining the total chlorine" and how a step of determining can be distinct from, and in addition to, the previously recited step of measuring the amount of total chlorine.
Independent claim 1 recites the limitation "wherein the thiocarbamate-based indicator reacting with the total chlorine causes a change…." Dependent claim 5 recites the limitation "wherein the potassium iodide forms potassium triiodide based upon a reaction between the potassium iodide and the total chlorine." Claim 5 recites a different reaction partner for total chlorine (potassium iodide) than claim 1 (thiocarbamate-based indicator). Does the same substance (total chlorine) react both with the thiocarbamate-based indicator and with potassium iodide?
Claim 6 recites the limitation "wherein the potassium triiodide activates the thiocarbamate-based indicator causing a change in fluorescence intensity of the thiocarbamate-based indicator." This limitation is unclear in view of the teaching of the disclosure. According to Fig. 2, a reaction of the thiocarbamate-based indicator in the presence total chlorine and catalytic iodide provides a fluorescent product that is not a thiocarbamate. It is unclear how the product of the reaction illustrated in Fig. 2 can be characterized as "the thiocarbamate-based indicator."
Independent claim 1 recites the limitation "wherein the thiocarbamate-based indicator reacting with the total chlorine causes a change…." Dependent claim 6 recites the limitation "wherein the potassium triiodide activates the thiocarbamate-based indicator causing a change in fluorescence intensity of the thiocarbamate-based indicator." Claim 6 recites a different reaction partner for the thiocarbamate-based indicator (potassium triiodide) than claim 1 (total chlorine). Does the same substance (thiocarbamate-based indicator) react both with potassium triiodide and with total chlorine?
The terms "high flash point" and "high boiling point" in claim 9 are relative terms which render the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, and 10 of copending Application No. 16/411,855 (reference application) in view of Childers (US 2008/0149485; previously relied upon). 

The copending claims merely recite "a solution" rather than "a seawater sample" and regarding claim 8, do not disclose that the seawater sample comprises water from a ballast water system. 
In the analogous art of measuring chlorine using potassium iodide ([0037], [0053]), Childers discloses analyzing seawater from a ballast water system (abstract, [0031]). Childers further teaches that chlorine in ballast water is important for killing pathogens prior to releasing ballast water from a distant location ([0003]-[0005]).
For the benefit of assuring minimum chlorine levels to kill pathogens prior to releasing ballast water from a distant location, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the copending claims such that the solution is seawater from a ballast water system.
Regarding indefinite claim 9, the phosphate buffer of co-pending claim 10 can be interpreted as a co-solvent having a high flash point and a high boiling point.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, and 10 of copending Application No. 16/411,855 (reference application) in view of Childers (US 2008/0149485; previously relied upon) as applied to claims 1-6, 8, 9 and 20 above, further in view of McCoy (US 5,702,684; previously relied upon). 
The combination of the copending claims in view of Childers do not claim addition of poly(ethylene glycol), poly(ethylene glycol)dimethyl ether, or poly(ethylene glycol)methyl ether.
In the analogous art of controlling microbial growth using a biocide for industrial water systems (col. 7, lines 54-59), McCoy discloses that the microbiocide can be carried in a polyethylene glycol diluent (col. 8, lines 7-11). 
For the benefit of assuring that bacterial, algae, etc. are killed prior to releasing ballast water from a distant location, it would have been obvious to one of ordinary skill in the art at the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, and 20 of copending Application No. 17/070,113 (reference application) in view of Childers (US 2008/0149485; previously relied upon). 
For purposes of this rejection, the contradiction in the copending claims between the preamble limitation of "A method for measuring total chlorine" and the body limitation of "measuring the amount of monochloramine" has not been given weight. The copending claims are treated as a method for measuring total chlorine, rather than monochloramine.
The copending claims merely recite "a solution" rather than "a seawater sample" and regarding claim 8, do not disclose that the seawater sample comprises water from a ballast water system. 
In the analogous art of measuring chlorine using potassium iodide ([0037], [0053]), Childers discloses analyzing seawater from a ballast water system (abstract, [0031]). Childers further teaches that chlorine in ballast water is important for killing pathogens prior to releasing ballast water from a distant location ([0003]-[0005]).
For the benefit of assuring minimum chlorine levels to kill pathogens prior to releasing ballast water from a distant location, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the copending claims such that the solution is seawater from a ballast water system.
Regarding indefinite claim 9, the buffer of co-pending claim 10 can be interpreted as a co-solvent having a high flash point and a high boiling point.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, and 20 of copending Application No. 17/070,113 (reference application) in view of Childers (US 2008/0149485; previously relied upon) as 
The combination of the copending claims in view of Childers do not claim addition of poly(ethylene glycol), poly(ethylene glycol)dimethyl ether, or poly(ethylene glycol)methyl ether.
In the analogous art of controlling microbial growth using a biocide for industrial water systems (col. 7, lines 54-59), McCoy discloses that the microbiocide can be carried in a polyethylene glycol diluent (col. 8, lines 7-11). 
For the benefit of assuring that bacterial, algae, etc. are killed prior to releasing ballast water from a distant location, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the copending claims in view of Childers such that McCoy's biocide in PEG diluent is added to the ballast seawater.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed on 25 October 2021 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection.
Applicant's arguments do not specifically address the maintained grounds of rejection under 35 USC 112(a) and 35 USC 112(b).
Applicant argues, without explanation, that the double patenting rejections are moot in view of the amendments to the claims. This argument is unpersuasive because the amendments to claims 1 and 20 are broadening in scope.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE ADAMS/Examiner, Art Unit 1797         

/JENNIFER WECKER/Primary Examiner, Art Unit 1797